Name: Commission Regulation (EC) No 2111/96 of 31 October 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade policy;  tariff policy
 Date Published: nan

 i . li . 96 TEN Official Journal of the European Communities No L 282/61 COMMISSION REGULATION (EC) No 2111/96 of 31 October 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund Whereas, in order to avoid that situation , applications for licences without advance fixing of the refund for toma ­ toes, apples and table grapes exported after 5 November 1996 should be rejected until the end of the current period; Whereas, in order to avoid their inclusion in the calcula ­ tions made by the Commission pursuant to Articles 6 and 7 of Regulation (EC) No 1488/95, such applications must not be communicated to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 ( 11 ) thereof, Whereas Commission Regulation (EC) No 1832/96 of 23 September 1996 (3), as amended by Regulation (EC) No 2110/96 (4), sets the indicative quantities laid down for the issuing of export licences without advance fixing of the refund other than licences applied for in the context of food aid; Whereas Article 7 of Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables (*), as last amended by Regulation (EC) No 2702/95 (6), provides that where there is an overrun of the indicative quantities, the excess quantities are to be deducted; Whereas, in the light of information available to the Commission today, the indicative quantities laid down for the current period for tomatoes, apples and table grapes are close to being or have already been exceeded; whereas those overruns will probably result in a reduction in the indicative quantities for the following period; whereas that reduction would be prejudicial to exports followed by applications for licences without advance fixing of the refund during that following period; Article 1 Applications for export licences for tomatoes, table grapes and apples without advance fixing of the refund as referred to in Article 5 of Regulation (EC) No 1488/95, export declarations for which are accepted after 5 November and before 24 November 1996, are hereby rejected . Notwithstanding Article 8 of Regulation (EC) No 1488/95, such applications shall not be included in communications to the Commission . Article 2 This Regulation shall enter into force on 4 November 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1996 . For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16 . 6 . 1995, p. 8 . 0 OJ No L 243, 24 . 9 . 1996, p. 17. (4) See page 58 of this Official Journal . (s) OJ No L 145, 29 . 6 . 1995, p. 68 . 6) OJ No L 280, 23 . 11 . 1995, p. 30 .